DETAILED ACTION
	Claims 1-4 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The claim to priority as a 371 filing of PCT/JP2019/033980 filed on August 29, 2019, which claims benefit of JP 2018-186775 filed on October 1, 2018 is acknowledged in the present application.
Information Disclosure Statement
	The Information Disclosure Statement filed on March 31, 2021 has been considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nobis et al. (USPN 2,914,578) in view of Lidstone et al. (Chemistry and Industry, 1958, 560-561) and Billington (Comprehensive Organic Synthesis, vol 3, 1991, 413-434).
	Nobis et al. teaches a process for making alkyl and aromatic sodium compounds by providing sodium dispersed in a non-polar alkyl or aromatic solvent and reacting with an alkyl chloride or an aromatic chloride to yield the corresponding sodium compound.  See Examples 1-9, columns 5-7.
	Nobis et al. do not teach where the alkyl sodium compound made is then reacted with an aryl halide to yield an aromatic sodium compound.  Additionally, Nobis et al. only teach a slight excess of sodium and not the ratio required by claim 4.  Finally, the Wurtz coupling reaction of claim 3 is not taught in Nobis et al.
	Lidstone et al. teach the reaction between an alkyl sodium compound and an aromatic halide to yield an aromatic sodium compound.  Lidstone et al. also teach that the alkyl sodium compound will react with the formed alkyl halide compound to form decane.  See page 560, column 2.
	Billington teaches a Wurtz coupling reaction where an alkyl halide is coupled to another alkyl halide using sodium metal dispersed in an organic solvent.  See pages 414-415.
	The person of ordinary skill in the art would be motivated to combine the teachings above and arrive at the presently claimed invention for the following reasons.  Firstly, Lidstone et al. teach that reacting an aryl halide with an alkyl sodium compound allows for sodium aryls to be synthesized that cannot be easily made from direct reaction of sodium metal and an aryl halide.  See page 560, second column, third full paragraph.  Therefore, the person of ordinary skill in the art would be motivated to first make an alkyl sodium compound with the process of Nobis et al. and then add an aryl halide to make a sodium aryl compound in line with the teaching of Lidstone et al.  While Lidstone et al. realize a problem with sodium n-amyl reacting with amyl bromide to form decane, the reaction is not done with sodium metal, as is done in Nobis et al.  Billington teaches that the Wurtz reaction between alkyl halides is normally done by use of sodium metal, and the person of ordinary skill in the art could simply use more sodium metal in the dispersion to start in order to drive the concurrent Wurtz reaction to the sodium metal in the dispersion instead of the alkyl sodium compound that is generated.  The exact ratio of claim 4 would be the result of routine optimization in line with the court decision of In re Aller, [220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)] as the variable is the amount of sodium present in the dispersion.  As each modification has been taught to work separately in the prior art, there would be a reasonable expectation of success upon combining the steps.  
	Therefore, the claims are prima facie obvious over the prior art.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nobis et al. (USPN 2,914,578) in view of Lidstone et al. (Chemistry and Industry, 1958, 560-561), Billington (Comprehensive Organic Synthesis, vol 3, 1991, 413-434), and Ermert et al. (Journal of Organometallic Chemistry, 2007, 4084-4092).
	Nobis et al. teaches a process for making alkyl and aromatic sodium compounds by providing sodium dispersed in a non-polar alkyl or aromatic solvent and reacting with an alkyl chloride or an aromatic chloride to yield the corresponding sodium compound.  See Examples 1-9, columns 5-7.
	Nobis et al. do not teach where the alkyl sodium compound made is then reacted with an aryl halide to yield an aromatic sodium compound.  Additionally, Nobis et al. only teach a slight excess of sodium and not the ratio required by claim 4.  The Wurtz coupling reaction of claim 3 is not taught in Nobis et al.  Finally, Nobis et al. does not teach where R2 is an aromatic group having at least one electron-withdrawing group on an aromatic ring thereof.
	Lidstone et al. teach the reaction between an alkyl sodium compound and an aromatic halide to yield an aromatic sodium compound.  Lidstone et al. also teach that the alkyl sodium compound will react with the formed alkyl halide compound to form decane.  See page 560, column 2.
	Billington teaches a Wurtz coupling reaction where an alkyl halide is coupled to another alkyl halide using sodium metal dispersed in an organic solvent.  See pages 414-415.
	Ermert et al. teach that 4-fluorophenyl sodium can be generated by the reaction of sodium with 1-bromo-4-fluorobenzene.  See Table 1, page 4086.
	The person of ordinary skill in the art would be motivated to combine the teachings above and arrive at the presently claimed invention for the following reasons.  Firstly, Lidstone et al. teach that reacting an aryl halide with an alkyl sodium compound allows for sodium aryls to be synthesized that cannot be easily made from direct reaction of sodium metal and an aryl halide.  See page 560, second column, third full paragraph.  Therefore, the person of ordinary skill in the art would be motivated to first make an alkyl sodium compound with the process of Nobis et al. and then add an aryl halide to make a sodium aryl compound in line with the teaching of Lidstone et al., including with electron withdrawing groups in line with Ermert et al.  While Lidstone et al. realize a problem with sodium n-amyl reacting with amyl bromide to form decane, the reaction is not done with sodium metal, as is done in Nobis et al.  Billington teaches that the Wurtz reaction between alkyl halides is normally done by use of sodium metal, and the person of ordinary skill in the art could simply use more sodium metal in the dispersion to start in order to drive the concurrent Wurtz reaction to the sodium metal in the dispersion instead of the alkyl sodium compound that is generated.  The exact ratio of claim 4 would be the result of routine optimization in line with the court decision of In re Aller, [220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)] as the variable is the amount of sodium present in the dispersion.  As each modification has been taught to work separately in the prior art, there would be a reasonable expectation of success upon combining the steps.  
	Therefore, the claims are prima facie obvious over the prior art.
Conclusion
	Claims 1-4 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626